Citation Nr: 1421523	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-29 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1962 with additional unverified reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied entitlement to service connection for bilateral hearing loss.  

In March 2012, the Veteran and his wife presented sworn testimony during a Travel Board conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

This evidence of record is in relevant equipoise as to whether the Veteran's bilateral hearing loss is related to his active service, to include in-service noise exposure.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2013). The VCAA applies in the instant case. However, the Board's grant of service connection for bilateral hearing loss herein represents a complete grant of the benefit sought on appeal. No further discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506   (1995).

The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma.  The evidence confirms that he was exposed to in-service acoustic trauma as a result of service as an aircraft mechanic and that he is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385.  Thus, the case turns on whether this disability is related to or had its onset in service.

The June 2011 VA examiner submitted a negative nexus opinion.  However, the Board finds the examination inadequate because they relied on a notation of normal hearing on the separation examination without explaining why the Veteran's current bilateral hearing loss could not be related to his in-service acoustic trauma.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993).  The opinion's probative value is thereby reduced. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007).

Also of record are two private opinions that were received in April 2012.  Both a Hearing Instrument Specialist and physician opined that it was as likely as not that the Veteran's hearing loss was the result of his in-service noise exposure.  Neither individual provided rationale for their positive opinion, which certainly diminishes their probative value as well.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After carefully reviewing and weighing the competent medical evidence of record, the Board is satisfied that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss was caused by his in-service noise exposure.  See 38 C.F.R. § 3.303 (2013).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


